                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                        :
 ROSS WILLIAM ROGGIO,                          :       5-17-02119-RNO
                                               :
                DEBTOR                         :       CHAPTER 7



                    CHAPTER 7 TRUSTEE’S OMNIBUS OBJECTION TO
                          PROOF OF CLAIM NOS. 11 AND 12

        AND NOW COMES, John J. Martin, Chapter 7 Trustee, by and through his attorney,

 John J. Martin, and files this Omnibus Objection to Proof of Claim Nos. 11 and 12 as follows:

        1.      That on or about May 22, 2017 the above referenced Debtor commenced a case

 under Chapter 13 of the United States Bankruptcy Code (“Code”), and the case was subsequently

 converted to a case under Chapter 7 on or about December 10, 2018.

        2.      That on or about December 12, 2018, John J. Martin was appointed the Chapter 7

 Trustee (“Trustee”) and continues in that capacity.

        3.      That on March 13, 2019, numerous Proofs of Claim were filed in the instant

 bankruptcy case.

                          OBJECTION TO PROOF OF CLAIM #11-1

        4.      That on or about March 13, 2019, Soon Ja Roggio filed a Proof of Claim (“Claim

 #11-1”) in the unsecured amount of One Hundred Twenty Eight Thousand ($128,000.00) Dollars

 and 00/100.

        5.      That the Claimant filed no supporting documentation or proof of the origination

 of the claim, and therefore the Trustee believes and therefore avers that the claim is of no value.

        6.      That the Trustee believes and therefore avers that Claim #11-1 should be

 disallowed.




Case 5:17-bk-02119-RNO          Doc 261 Filed 04/24/19 Entered 04/24/19 10:30:38                 Desc
                                 Main Document    Page 1 of 2
                          OBJECTION TO PROOF OF CLAIM #12-1

        7.      That on or about March 13, 2019, Soon Ja Roggio filed a Proof of Claim (“Claim

 #12-1”) in the unsecured amount of One Hundred Forty Eight Thousand ($148,000.00) Dollars

 and 00/100.

        8.      That Claimant filed no supporting documentation or proof of the origination of

 the claim, and therefore the Trustee believes and therefore avers that the claim is of no value.

        9.      That the Trustee believes and therefore avers that Claim #12-1 should be

 disallowed.

        WHEREFORE, John J. Martin, Chapter 7 Trustee, respectfully requests that this

 Honorable Court disallow Claim Nos. 11 and 12 and for such other and further relief that the

 Court deems just and proper.



 Dated: April 24, 2019                                 Respectfully Submitted,



                                                       /s/John J. Martin, Esquire
                                                       Law Office of John J. Martin
                                                       1022 Court Street
                                                       Honesdale, PA 18431
                                                       (570) 253-6899
                                                       jmartin@martin-law.net
                                                       Chapter 7 Trustee




Case 5:17-bk-02119-RNO          Doc 261 Filed 04/24/19 Entered 04/24/19 10:30:38                    Desc
                                 Main Document    Page 2 of 2
